Order entered September 21, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01591-CR

                       CHARLES LEE GALLAMORE, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                     On Appeal from the County Court at Law No. 1
                                 Collin County, Texas
                         Trial Court Cause No. 001-85499-2013

                                        ORDER
       The Court GRANTS appellant’s September 17, 2015 motion for extension of time to file

an amended brief.

       We ORDER appellant to file the amended brief on or before October 10, 2015.


                                                   /s/   ADA BROWN
                                                         JUSTICE